





Exhibit 10.2




September 20, 2017




Ms. Sandra L. Lambert
149 College Road
Concord, MA 01742




Re: Notice of Termination of Executive Retention Agreement


Dear Ms. Lambert:
Reference is hereby made to the Amended and Restated Executive Retention
Agreement dated as of December 9, 2008 by and between you, as the Executive, and
Kadant Inc., as the Company (the “Executive Retention Agreement”). Capitalized
terms used but not defined in this Notice shall have the meanings ascribed
thereto in the Executive Retention Agreement.
Pursuant to Section 2 of the Executive Retention Agreement, the Company hereby
provides notice that the Term of the Executive Retention Agreement will not be
extended and shall expire on December 31, 2017. As a consequence, the Executive
Retention Agreement will cease to be applicable to you as of the close of
business on December 31, 2017.


Sincerely,
/s/Jonathan W. Painter
Jonathan W. Painter
President and Chief Executive Officer







